--------------------------------------------------------------------------------


Neurokine Pharmaceuticals Inc. 1275 West 6th Avenue, Vancouver, BC, Canada V6H
1A6 Private Placement Subscription Agreement for Non U.S. Residents


        Name of Purchaser Hassan Salari   (the “Purchaser”)         Tax ID or
SIN               Address 1517 West 58th Avenue             City Vancouver      
      Province British Columbia             Country Canada             Postal
Code V6P 1W6             Telephone               Date July 29, 2010            
Payment Method               Number of Units Purchased 4,000,000 x US$0.05 =
$7,500 Each Unit consists of one share of our common stock and one common stock
purchase warrant (the “Units”)   Subscription Price               Signature of
Purchaser    

The Purchaser subscribes for and agrees to purchase from Neurokine
Pharmaceutical Inc., a British Columbia (the "Company"), units with each unit
(the “Unit”) consisting of one share of our common stock and one warrant, to
purchase a quarter (¼) of a share of common stock of the Company at an exercise
price of US$0.05 per share and in accordance other terms as set out in Schedule
“D” hereto , to be recorded in the name of the Purchaser at the address set out
above, all on the terms and subject to the conditions set forth in Schedule “A”
attached hereto.

These securities have not been registered under the Securities Act of 1933 (the
“U.S. Securities Act”) and may not be offered or sold in the United States or to
U.S. persons (other than distributors) unless the securities are registered
under the Act, or an exemption from the registration requirements of the Act is
available. Hedging transactions involving these securities may not be conducted
unless in compliance with the U.S. Securities Act.

The foregoing Subscription is accepted for and on behalf of Neurokine
Pharmaceuticals Inc.:

By: Date: July            , 2010   Ahmad Doroudian, President    

1

--------------------------------------------------------------------------------

Schedule “A”

     In consideration of the covenants and agreements herein, and the payment of
one dollar made by each party to the other, the receipt and sufficiency of which
is acknowledged by each party, the parties agree as follows:

Delivery of Documents and Funds

The Subscriber hereby delivers to the Company:

    1.

a completed and executed copy of this Agreement;

    2.

for all Subscribers: a completed and executed Investor Exemptions Questionnaire
attached as Schedule “B” and in the case of a subscription for the Units by
Subscriber acting as trustee or agent for a principal, the Subscriber shall
provide the Company an Accredited Investor Questionnaire in the form set forth
in Schedule “B” for each trust, beneficial owner and/or principal for which the
Subscriber is acting as trustee or agent;

    3.

if the Subscriber is a U.S. Person, additionally: a completed and executed
Accredited Investor Questionnaire attached as Schedule “C” and in the case of a
subscription for the Units by Subscriber acting as trustee or agent for a
principal, the Subscriber shall provide the Company an Accredited Investor
Questionnaire in the form set forth in Schedule “C” for each trust, beneficial
owner and/or principal for which the Subscriber is acting as trustee or agent;
and

    4.

a certified check or bank draft for the Funds made payable to “Neurokine
Pharmaceuticals Inc.”

Closing

     The closing of the transactions contemplated by this Agreement (the
“Closing”) will take place as subscriptions are received by the Company.

     At Closing, the Company will deliver to the Subscriber the certificates
representing the Units and an agreement representing the Warrants purchased by
the Subscriber registered in the name of the Subscriber or as directed on the
cover page of this Agreement.

Subscriber’s Representations, Warranties, Covenants, Acknowledgements and
Agreements

1.

The Subscriber represents and warrants to the Company, and acknowledges that the
Company is relying on these representations and warranties to, among other
things, ensure that it is complying with all of the applicable securities
legislation, that:

        (a)

the Subscriber is purchasing as principal and is either :

        (i)

not a U.S. person and is not acquiring the Units for the account or benefit of
any U.S. person; OR

        (ii)

a U.S. person who is purchasing the Units in a transaction that does not require
registration under the U.S. Securities Act.

        (b)

if the Subscriber is a resident of an “International Jurisdiction” (which means
a jurisdiction other than British Columbia), then:

2

--------------------------------------------------------------------------------


  (i)

the Subscriber is knowledgeable of, or has been independently advised as to, the
applicable securities legislation of the International Jurisdiction which would
apply to this subscription, if there are any;

        (ii)

the Subscriber is purchasing the Units pursuant to exemptions under the
securities legislation of that International Jurisdiction or, if such is not
applicable, the Subscriber is permitted to purchase the Units under the
applicable securities legislation of the International Jurisdiction without the
need to rely on exemptions; and

        (iii)

the applicable securities legislation does not require the Company to make any
filings or seek any approvals of any kind whatsoever from any regulatory
authority of any kind whatsoever in the International Jurisdiction; and

the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii) and (iii) above
to the satisfaction of the Company, acting reasonably;

(c)

if the Subscriber is a U.S. Person (as defined under Regulation S promulgated
under the United States Securities Act of 1933, as amended (the “U.S. Securities
Act”), which definition includes an individual resident in the United States and
an estate or trust of which any executor or administrator or trustee,
respectively, is a U. S. Person), then:

       

(i)

the Subscriber understands that the Units have not been and will not be
registered under the U.S. Securities Act or any applicable state securities
laws, and that the sale contemplated hereby is being made in reliance on an
exemption from registration pursuant to Section 4(6) of the U.S. Securities Act
to accredited investors (as that term is defined in Rule 501(a) of Regulation D
under the U.S. Securities Act, (an “Accredited Investor”)); AND        

(ii)

the Subscriber agrees that if it decides to offer, sell or otherwise transfer
any of the Units, it will not offer, sell or otherwise transfer any of such
Units directly or indirectly, unless:          

(A)

the Company’s securities are publicly traded on a national securities exchange,
the Nasdaq Stock Market or the OTC Bulletin Board; or

         

(B)

the Company consents, in its sole discretion, in writing to such transfer and
the transfer is made outside the United States in a transaction meeting the
requirements of Rule 904 of Regulation S under the U.S. Securities Act
(“Regulation S”) (or such successor rule or regulation then in effect), if
applicable, and in compliance with applicable state securities laws and it has
prior to such sale furnished to the Company an opinion of counsel, in a form
reasonably satisfactory to the Company regarding compliance with Rule 904 and
any applicable state securities laws; or the transfer is made pursuant to an
exemption from the registration requirements under the U.S. Securities Act
provided by Rule 144A or 144 thereunder, if available, and in accordance with
any applicable state securities laws and it has prior to such sale furnished to
the Company an opinion of counsel, in a form reasonably satisfactory to the
Company regarding compliance with Rule 144A or 144, as applicable, and any
applicable state securities laws; AND

3

--------------------------------------------------------------------------------


  (iii)

the Subscriber understands and acknowledges that upon the issuance thereof, and
until such time as the same is no longer required under applicable requirements
of the U.S. Securities Act or applicable state securities laws, the certificates
representing the Units shall bear, the following legends:

       

If the Subscriber is a Canadian resident:

       

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

       

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”

       

and

       

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS FOUR MONTHS AND A DAY AFTER THE
LATER OF (i) THE PURCHASE OF THESE SECURITIES AND (ii) THE DATE THE ISSUER
BECAME A REPORTING ISSUER IN ANY PROVINCE OR TERRITORY.”

       

If the Subscriber is a U.S. resident:

       

“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.”

4

--------------------------------------------------------------------------------

and if the Units are being sold outside of the United States in accordance with
Rule 904 of Regulation S, the legend Regulations S legend may be removed by
providing a declaration to the Company’s registrar and transfer agent in such
form as the Company may prescribe, including an opinion of counsel that such
sale complies with the requirements of the U.S. Securities Act;

(d)

the Subscriber acknowledges that:

        (i)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Units;

        (ii)

there is no government or other insurance covering the Units;

        (iii)

there are risks associated with the purchase of the Units;

        (iv)

there are restrictions on the Subscriber’s ability to resell the Units and it is
the responsibility of the Subscriber to find out what those restrictions are and
to comply with them before selling the Units;

        (v)

the Subscriber is restricted from using certain of the civil remedies available
under the applicable securities legislation;

        (vi)

the Subscriber may not receive information that might otherwise be required to
be provided to the Subscriber under the applicable securities legislation if the
exemptions were not being used;

        (vii)

the Company is relieved from certain obligations that would otherwise apply
under the applicable securities legislation if the exemptions were not being
used; and

        (viii)

the Company is relying on exemptions in applicable securities laws from the
requirements to provide the Subscriber with a prospectus and to sell the Units
through a person registered to sell securities and the Subscriber understands
that the exemptions release the Company from the requirements to provide the
Subscriber with a prospectus and to sell Stock through a person registered to
sell securities under the Securities Act (British Columbia) and, as a
consequence of acquiring Stock pursuant to those exemptions, certain
protections, rights and remedies provided by the Securities Act (British
Columbia), including statutory rights of rescission or damages, will not be
available to the Subscriber;

        (e)

the Subscriber is subscribing for the Units as principal for its own account and
not for the benefit of any other person (within the meaning of applicable
securities laws) and not with a view to resale or distribution of all or any of
the Units or, if it is not subscribing as principal, it acknowledges that the
Company may be required by law to disclose to certain regulatory authorities the
identity of each beneficial Subscriber for the Units for whom it is acting;

        (f)

in the case of a subscription for the Units by the Subscriber acting as trustee
or agent (including, for greater certainty, a portfolio manager or comparable
adviser) for another person or entity, the Subscriber is duly authorized to
execute and deliver this Subscription Agreement and all other necessary
documentation in connection with such subscription on behalf of each such
beneficial person, each of whom is subscribing for its own account, not for the
benefit of any other person and not with a view to the resale or distribution of
the Units and this Agreement has been duly authorized, executed and delivered by
or on behalf of and constitutes a legal, valid and binding agreement of, such
principal, and the Subscriber acknowledges that the Company may be required by
law to disclose the identity of each beneficial Subscriber for whom the
Subscriber is acting;

5

--------------------------------------------------------------------------------


(g)

the offer and sale of these Units was not accomplished by an advertisement or
other general solicitation (and the Subscriber has not attended any seminar or
meeting whose attendees have been invited by general solicitation or general
advertisement) and the Subscriber was not induced to purchase the Units as a
result of any advertisement or general solicitation made by the Company; and

    (h)

if the Subscriber is a corporation, the Subscriber is a valid and subsisting
corporation and was not organized for the purpose of acquiring the Units, has
the necessary corporate capacity and authority to execute and deliver this
Agreement and to observe and perform its covenants and obligations hereunder and
has taken all necessary corporate action in respect thereof, or, if the
Subscriber is an individual, a partnership, syndicate, trust or other form of
unincorporated organization, the Subscriber has the necessary legal capacity and
authority to execute and deliver this Agreement and to observe and perform its
covenants and obligations hereunder and has obtained all necessary approvals in
respect thereof, and, in either case, upon the Company executing and delivering
this Agreement, this Agreement will constitute a legal, valid and binding
contract of the Subscriber enforceable against the Subscriber in accordance with
its terms and neither the agreement resulting from such acceptance nor the
completion of the transactions contemplated hereby conflicts with, or will
conflict with, or results, or will result, in a breach or violation of any law
applicable to the Subscriber, any constating documents of the Subscriber or any
agreement to which the Subscriber is a party or by which the Subscriber is
bound;


2.

this subscription is given for valuable consideration and may not be withdrawn
or revoked by the Subscriber;

    3.

the Company may for any reason, at any time before acceptance of this Agreement,
terminate the offering of Units and, upon termination, the Company will return
the Funds to the Subscriber without interest or deduction;

    4.

the Units will be subject to the following resale or transfer restrictions:


  (a)

the Units will be subject to resale restrictions under applicable securities
legislation including resale restrictions under the Securities Act (British
Columbia) which include a hold period of at least four months;

        (b)

the Subscriber will not be able to resell, assign or otherwise dispose of the
Units unless they are subsequently distributed under a prospectus, registration
statement or in compliance with all applicable resale restrictions;

        (c)

the Company may be required to legend the certificates representing the Units
regarding these and any other restrictions on resale; and

        (d)

while the Company has agreed use its commercially reasonably efforts to include
the Units in a registration statement covering the resale of same pursuant to
“piggy-back” registration rights, the Company is under no obligation to file a
registration statement, or register the resale of the Units under a prospectus
or registration statement, or assist the Subscriber in complying with any
exemption from the prospectus or registration statement requirements or resale
restrictions set out under applicable securities legislation; provided, however,
that in connection with any underwritten public offering by the Company, during
the period of duration (not to exceed 180 days) specified by the Company and an
underwriter of common stock of the Company following the effective date of a
registration statement of the Company with respect to such offering, the
Subscriber will not, to the extent requested by the Company and such
underwriter, directly or indirectly sell, offer to sell, contract to sell
(including, without limitation, any short sale), grant any option to purchase,
pledge, or otherwise transfer or dispose of (other than to donees who agree to
be similarly bound) any of the Units of the Company held by the Subscriber at
any time during such period except common stock included in such registration.
If requested by such underwriter, the Subscriber agrees to execute a lock-up
agreement in such form as the underwriter may reasonably propose.

6

--------------------------------------------------------------------------------


5.

the Subscriber will not resell, assign or otherwise dispose of the Units other
than in accordance with all applicable securities legislation and the
requirements of any exchange or over-the-counter market upon which any
securities of the Company are then listed;

    6.

the Subscriber’s investment in the Units is speculative and involves a high
degree of risk, substantial financing for the Company may be required in the
future, and there is no assurance that any such additional financing can be
obtained;

    7.

the Subscriber is able to bear the economic risks of an investment in the Units,
including, without limiting the generality of the foregoing, the risk of losing
part or all of the Funds, and the inability to sell, convert, exchange or
transfer the Units at a price which would enable the Subscriber to recoup his,
her or its investment in the Units;

    8.

other than any persons to whom the Company has agreed to pay a brokerage or
finder’s fee, there is no person acting or purporting to act in connection with
the transactions contemplated herein who is entitled to any brokerage or
finder’s fee. If any person establishes a claim that any fee or other
compensation is payable in connection with this subscription for the Units, the
Subscriber covenants to indemnify and hold harmless the Company with respect
thereto and with respect to all costs reasonably incurred in the defence
thereof;

    9.

the Subscriber, and each beneficial person for whom it is contracting hereunder,
have been advised to consult their own legal advisors with respect to trading in
the Units and with respect to the resale restrictions imposed by the securities
laws of the state in which the Subscriber resides, the U.S. Securities Act and
the rules and regulations thereunder, and any other applicable securities laws,
and acknowledges that no representation has been made respecting the applicable
hold periods or other resale restrictions applicable to such securities which
restrict the ability of the Subscriber (or others for whom it is contracting
hereunder) to resell such securities, that the Subscriber (or others for whom it
is contracting hereunder) is solely responsible to find out what these
restrictions are and the Subscriber is solely responsible (and the Company is
not in any way responsible) for compliance with applicable resale restrictions
and the Subscriber is aware that it (or beneficial persons for whom it is
contracting hereunder) may not be able to resell such securities except in
accordance with limited exemptions under the securities laws (including the U.S.
Securities Act) and other applicable securities laws;

    10.

the Subscriber will execute, deliver, file and otherwise assist the Company in
filing, any report, undertaking or document with respect to the purchase, sale,
conversion or exchange of the Units as required by counsel for the Company;

7

--------------------------------------------------------------------------------


11.

the Subscriber hereby authorizes the Company to correct any minor errors in, or
complete any minor information missing from, any document which has been
executed by the Subscriber and delivered to the Company with respect to this
Subscription;

    12.

if, for any reason, the offering of Units is terminated or the Subscriber’s
subscription is rejected, the Subscriber will have no claims against the
Company, its directors and officers, shareholders, agents, advisors, and
affiliates and shall have no interest in the Company or in any property or
assets of the Company;

    13.

Subscriber acknowledges that there are risks associated with the purchase of and
investment in the Units and the Subscriber, and each beneficial person for whom
it is contracting hereunder, is knowledgeable, sophisticated and experienced in
business and financial matters and is capable of evaluating the merits and risks
of an investment in the Units, fully understands the restrictions on resale of
the Units and is able to bear the economic risk of an investment in the Units;

    14.

the Subscriber is familiar with the aims and objectives of the Company and the
proposed use of the proceeds received by the Company from the sale of the Units
and is aware of the risk and other characteristics of an investment in the
Units;

    15.

in evaluating the merits and risks of an investment in the Units, the Subscriber
has relied solely upon the advice of his, her or its legal, tax and investment
advisors and not any oral or written statement made by, or on behalf of, the
Company or its advisors;

    16.

THE SUBSCRIBER IS RESPONSIBLE FOR OBTAINING HIS, HER OR ITS OWN LEGAL,
INVESTMENT AND TAX ADVICE;

    17.

the Company may pay a commission or fee in respect of the sale of the Units;

    18.

the Subscriber and each beneficial person for whom it is acting is a resident in
the jurisdiction set out on the face page of this Agreement. Such address was
not created and is not used solely for the purpose of acquiring the Units and
the Subscriber and any beneficial person was solicited to purchase in such
jurisdiction and is acquiring the Units for its own account or for the account
of another Accredited Investor (as defined in Rule 501(a) of Regulation D under
the U.S. Securities Act) over which the Subscriber exercises sole investment
discretion, and as to which the Subscriber has the authority to make the
statements set forth in this Agreement, in each case not with a view to, or for
offer or sale in connection with, any resale, distribution or other disposition
of the Units in any transaction that would be in violation of the U.S.
Securities Act or applicable state securities laws; and

    19.

The Subscriber, if an individual, is at least 18 years of age. If Subscriber is
an association or entity, each individual member of the association or entity is
at least 18 years of age. If Subscriber is acquiring the Units for the account
of another person, such person, if an individual is at least 18 years of age, or
if such person is an association or entity, each individual member of the
association or entity is over 18 years of age.

8

--------------------------------------------------------------------------------

Reliance Upon Representations, Warranties, Covenants, Acknowledgements and
Agreements

     The Subscriber acknowledges that the representations, warranties,
covenants, acknowledgements and agreements contained in this Agreement are made
with the intent that they may be relied upon by the Company, and the Subscriber
hereby agrees to indemnify the Company, its officers, directors, employees and
agents against all losses, claims, costs, expenses and damages or liabilities
which they may suffer or incur caused or arising from their reliance thereon.
The Subscriber covenants that the foregoing representations, warranties,
covenants, acknowledgements and agreements will be true at the time of execution
of this Agreement and at the date of issuance of the Units and agrees that they
shall survive the purchase by the Subscriber of the Units.

Representations and Warranties of the Company

The Company represents and warrants that:

  (a)

the Company is a valid and subsisting corporation duly incorporated and in good
standing under the laws of the jurisdiction in which it is incorporated;

        (b)

the Company is duly registered and licensed to carry on business in the
jurisdictions in which it carries on business or owns property where required
under the laws of those jurisdictions;

        (c)

the Company will reserve or set aside sufficient shares in its treasury to issue
the Shares and any shares of common stock resulting from exercising the
Warrants;

        (d)

the issue and sale of the Shares by the Company does not and will not conflict
with, and does not and will not result in a breach of, any of the terms of the
Company’s incorporating documents or any agreement or instrument to which the
Company is a party; and

        (e)

this Agreement has been or will be by the Closing, duly authorized by all
necessary corporate action on the part of the Company, and the Company has full
corporate power and authority to undertake the offering.

Indemnity

     The Subscriber agrees to indemnify and hold harmless the Company and its
directors, officers, employees, agents, advisers and shareholders from and
against any and all loss, liability, claim, damage and expense whatsoever
including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any
litigation, administrative proceeding or investigation commenced or threatened
or any claim whatsoever arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber herein or in any document furnished by the
Subscriber to the Company in connection herewith.

9

--------------------------------------------------------------------------------

Offering

     This offering of securities forms part of a larger offering of similar
securities being made by the Company. The offering is not subject to any minimum
subscription level and the Subscriber acknowledges that he, she or it may be the
only subscriber to the offering.

Costs

     The Subscriber acknowledges and agrees that all costs and expenses incurred
by the Subscriber, including any fees and disbursements of any advisor retained
by the Subscriber relating to the purchase of the Units, shall be borne by the
Subscriber.

Survival

     The representations, warranties, covenants, acknowledgements and agreements
contained in this Agreement shall survive the Closing and will continue in full
force and effect and be binding upon the Subscriber notwithstanding any
subsequent disposition by the Subscriber of the Units.

Enurement

     This Agreement will enure to the benefit of and be binding upon the
Subscriber and the Company and their respective heirs, administrators,
representatives, successors and permitted assigns.

Assignment

This Agreement is not transferable or assignable.

Registration

     The Company shall make all reasonable efforts to have the Units registered
with the Securities and Exchange Commission within 60 days of the closing of
this Agreement.

Counterparts

     This Agreement may be executed in as many counterparts as may be necessary
and by facsimile, each of such counterparts so executed will be deemed to be an
original and such counterparts together will constitute one and the same
instrument.

10

--------------------------------------------------------------------------------

Schedule “B”

INVESTOR EXEMPTIONS QUESTIONNAIRE

The purpose of this Questionnaire is to assure the Company that the Subscriber
will meet certain requirements for the registration and prospectus exemptions
provided for under National Instrument 45-106 (“NI 45-106”) in respect to the
issuance of the Units pursuant to the Agreement. The Company will rely on the
information contained in this Questionnaire for the purposes of such
determination.

The undersigned Subscriber covenants, represents and warrants to the Company
that:

1. they are (check one or more of the following boxes):


(a)

a director, executive officer, employee or control person of the Company or an
affiliate of the Company

[     ]        (b)

a spouse, parent, grandparent, brother, sister or child of a director, executive
officer or control person of the Company or an affiliate of the Company

[     ]        (c)

a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer or control person of the Company or an affiliate of the
Company

[     ]        (d)

a close personal friend of a director, executive officer or control person of
the Company or an affiliate of the Company

[     ]        (e)

a close business associate of a director, executive officer or control person of
the Company or an affiliate of the Company

[     ]        (f)

a founder of the Company or a spouse, parent, grandparent, brother, sister,
child, close personal friend or close business associate of a founder of the
Company

[     ]        (g)

a parent, grandparent, brother, sister or child of the spouse of a founder of
the Company

[     ]        (h)

a company, partnership or other entity which a majority of the voting securities
are beneficially owned by, or a majority of the directors are, persons or
companies as described in paragraphs (a) to (g) above

[     ]        (i)

purchasing the Units as principal with an aggregate value of more than
CDN$150,000

[     ]        (j)

an accredited investor

[     ] 


2.

if the Subscriber has checked one or more of boxes b, c, d, e, f, g or h in
section 1 above, the director(s), executive officer(s), control person(s) or
founder(s) of the Company with whom the Subscriber has the relationship is:

       
     
     
 

(Instructions to Subscriber: fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with. If you have checked box h, also indicate which of a to g
describes the securityholders or directors which qualify you as box h and
provide the names of those individuals. Please attach a separate page if
necessary).

11

--------------------------------------------------------------------------------


3.

If the Subscriber has ticked box j in section 1 above, the Subscriber
acknowledges and agrees that the Company shall not consider the Subscriber’s
request for the Units for acceptance unless the undersigned provides to the
Company:

      (i)

the information required in sections 4 and 5; and

      (ii)

such other supporting documentation that the Company or its legal counsel may
request to establish the Subscriber’s qualification as an Accredited Investor;

      4.

the Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the Transaction
and the Subscriber is able to bear the economic risk of loss arising from such
Transaction;

      5.

the Subscriber satisfies one or more of the categories of “accredited investor”
(as that term is defined in NI 45-106) indicated below (please check the
appropriate box):


[     ]

an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that, before taxes, but net of any related liabilities, exceeds
CDN$1,000,000;

 



[     ]

an individual whose net income before taxes exceeded CDN$200,000 in each of the
two most recent calendar years or whose net income before taxes combined with
that of a spouse exceeded CDN$300,000 in each of those years and who, in either
case, reasonably expects to exceed that net income level in the current calendar
year;

 



[     ]

an individual who, either alone or with a spouse, has net assets of at least
CDN$5,000,000;

 



[     ]

an entity, other than an individual or investment fund, that has net assets of
at least CDN$5,000,000 as shown on its most recently prepared financial
statements;

 



[     ]

an entity registered under the securities legislation of a jurisdiction of
Canada as an advisor or dealer, other than a person registered solely as a
limited market dealer under one or both of the Securities Act (B.C.) or any
entity organized in a foreign jurisdiction that is analogous to any such person
or entity; or

 



[     ]

an entity in respect of which all of the owners of interests, direct, indirect
or beneficial, except the voting securities required by law to be owned by
directors, are persons or companies that are accredited investors.

The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber’s
eligibility to acquire the Units under relevant securities legislation.

12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Investor Exemptions
Questionnaire

     Date:_____________________, 2010 Signature           Hassan Salari      
Print Name             Title (if applicable)  

13

--------------------------------------------------------------------------------

Schedule “C”

ACCREDITED INVESTOR QUESTIONNAIRE

The undersigned satisfies one or more of the categories of "Accredited
Investors", as defined by Regulation D promulgated under the “U.S. Securities
Act, as indicated below: (Please initial in the space provide those categories,
if any, of an "Accredited Investor" which the undersigned satisfies.)

[ ] Category 1

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Units, with
total assets in excess of US $5,000,000.

   



[ ] Category 2

A natural person whose individual net worth, or joint net worth with that
person's spouse, on the date of purchase exceeds US $1,000,000.

   



[ ] Category 3

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person's spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

   



[ ] Category 4

A "bank" as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act acting in its individual or fiduciary capacity; a broker dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934 (United
States); an insurance company as defined in Section 2(13) of the 1933 Act; an
investment company registered under the Investment Company Act of 1940 (United
States) or a business development company as defined in Section 2(a)(48) of such
Act; a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958 (United States); a plan with total assets in excess of $5,000,000
established and maintained by a state, a political subdivision thereof, or an
agency or instrumentality of a state or a political subdivision thereof, for the
benefit of its employees; an employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors.

14

--------------------------------------------------------------------------------


[ ] Category 5

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States).

   



[ ] Category 6

A director or executive officer of the Company.

   



[ ] Category 7

A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Units, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the 1933 Act.

   



[ ] Category 8

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.

Note that the Subscriber claiming to satisfy one of the above categories of
Accredited Investor may be required to supply the Company with a balance sheet,
prior years' federal income tax returns or other appropriate documentation to
verify and substantiate the Subscriber's status as an Accredited Investor.

If the Subscriber is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:

IN WITNESS WHEREOF, I have executed this Accredited Investor Questionnaire.

                                                                                                                                             
     Date: ____________________________, 2009 Signature           Hassan Salari
  Print Name         Title (if applicable)  

15

--------------------------------------------------------------------------------


Schedule “D”
  WARRANT CERTIFICATE
  WARRANTS TO PURCHASE SHARES OF COMMON STOCK OF NEUROKINE PHARMACEUTICALS INC.


Certificate No. ____________ 1,000,000 Warrants

This Warrant Certificate certifies that Hassan Salari (the “Subscriber”) is the
owner of 1,000,000 Warrants (subject to adjustment as provided herein), each of
which represents the right to subscribe for and purchase from Neurokine
Pharmaceuticals Inc. (the “Company”), a share of the Company’s the common stock,
without par value, (the common stock, including any stock into which it may be
changed, reclassified or converted, is herein referred to as the “common stock”)
at the purchase price (the “Exercise Price”) of US$0.05 per share on or before
July 29, 2015. This Warrant Certificate represents only Warrants issued pursuant
to the Agreement, between the Company and the Subscriber.

THESE WARRANTS AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ARE SUBJECT TO
CERTAIN RESTRICTIONS, CONTAINED IN PARAGRAPH 6 HEREOF, WITH RESPECT TO THEIR
TRANSFER.

     The Warrants represented by this Warrant Certificate are subject to the
following provisions, terms and conditions:

1. EXERCISE OF WARRANTS

Exercise of Warrants. The Warrants may be exercised by the Subscriber, in whole
or in part (but not as to a fractional share of common stock), by:

  (a)

surrender of this Warrant Certificate at the principal office of the Company
with the appropriate form attached hereto as Exhibit A duly exercised, at any
time within the period beginning on the date of the execution of this Warrant
Certificate and expiring five (5) years thereafter (the “Exercise Period”), and

        (b)

by payment to the Company by certified check or bank draft of the purchase price
for such shares.

The Company agrees that the shares of common stock so purchased shall be and are
deemed to be issued to the Subscriber as the record owner of such shares of
common stock as of the close of business on the date on which the Warrant
Certificate shall have been surrendered and payment made for such shares of
common stock. Certificates representing the shares of common stock so purchased
shall be delivered to the Subscriber promptly and in no event later than ten
(10) days after the Warrants shall have been so exercised, and, unless the
Warrants have expired, a new Warrant Certificate representing the number of
Warrants represented by the surrendered Warrant Certificate, if any, that shall
not have been exercised shall also be delivered to the Subscriber within such
time.

2. CASHLESS EXERCISE

In lieu of exercising these Warrants for cash, the Subscriber shall have the
right to exercise these Warrants or any portion thereof (the "Cashless Exercise
Option") into shares of the Company’s common stock as provided in this Section 2
at any time or from time to time during the period specified in Section 1 of
this Warrant Certificate by the surrender of this Warrant Certificate to the
Company with a duly executed and completed Subscription Agreement marked to
reflect cashless exercise. Upon exercise of the Cashless Exercise Option with
respect to a particular number of shares subject to these Warrants and noted on
the Subscription Agreement (the "Cashless Exercise Securities"), the Company
shall deliver to the Subscriber (without payment by the Subscriber of any
Exercise Price or any cash or other consideration) that number of shares of
fully paid and non-assessable shares of the Company’s common stock equal to the
quotient obtained by dividing (X) the value of this Warrant (or the specified
portion hereof) on the Cashless Exercise Date, which value shall be determined
by subtracting (A) the aggregate Exercise Price of the Cashless Exercise
Securities immediately prior to the exercise of the Cashless Exercise Option
from (B) the aggregate 5 trading day average of the closing price of the
Company’s common stock on the OTC Bulletin Board (the “Market Value”) of the
Cashless Exercise Securities issuable upon exercise of this Warrant (or the
specified portion hereof) on the Cashless Exercise notice date by (Y) Market
Value of one share of the Company’s common stock on the Cashless Exercise notice
date.

16

--------------------------------------------------------------------------------

Securities issuable upon exercise of this Warrant Certificate (or the specified
portion hereof) on the Cashless Exercise notice date, by (Y) the Market Value of
one share of the Company’s common stock on the Cashless Exercise notice date.

Expressed as a formula as shown below, such net issuance exercise shall be
computed as follows:

X = B-A
-----------
     Y

where:

X = the number of shares of the Company’s common stock that may be issued to the
Subscriber       Y = the Market Value of one share of the Company’s common stock
as of the Cashless Exercise notice date       A = the aggregate Exercise Price
(i.e. the product determined by multiplying the Cashless Exercise Securities by
the Exercise Price per Security)       B = the aggregate Market Value (i.e. the
product determined by multiplying the Market Value by the Cashless Exercise
Securities).

3. ADJUSTMENTS

Adjustments. The Exercise Price and the number of shares of common stock
issuable upon exercise of each Warrant shall be subject to adjustment from time
to time as follows:

Stock Dividends; Stock Splits; Reverse Stock Splits; Reclassifications. In case
the Company shall (i) subdivide its outstanding shares of common stock, (ii)
combine its outstanding shares of common stock into a smaller number of shares
of any class of common stock or (iii) issue any shares of its capital stock in a
reclassification of the common stock (including any such reclassification in
connection with a merger, consolidation or other business combination in which
the Company is the continuing corporation) (any one of which actions is herein
referred to as an “Adjustment Event”), the number of shares of common stock
purchasable upon exercise of each of the Warrants immediately prior to the
record date for such Adjustment Event shall be adjusted so that the Subscriber
shall thereafter be entitled to receive the number of shares of common stock or
other securities of the Company (such other securities thereafter enjoying the
rights of shares of common stock under this Warrant Certificate) that such
Subscriber would have owned or have been entitled to receive after the happening
of such Adjustment Event, had such Warrants been exercised immediately prior to
the happening of such Adjustment Event or any record date with respect thereto.

17

--------------------------------------------------------------------------------

An adjustment made pursuant to this Section 2A shall become effective
immediately after the effective date of such Adjustment Event retroactive to the
record date, if any, for such Adjustment Event.

Adjustment of Exercise Price. Whenever the number of shares of common stock
purchasable upon the exercise of each of the Warrants is adjusted pursuant to
Section 2A, the Exercise Price for each share of common stock payable upon
exercise of each of the Warrants shall be adjusted by multiplying such Exercise
Price immediately prior to such adjustment by a fraction, the numerator of which
shall be the number of shares of common stock purchasable upon the exercise of
each of the Warrants immediately prior to such adjustment, and the denominator
of which shall be the number of shares of common stock so purchasable
immediately thereafter.

Statement on Warrant Certificates. The form of this Warrant Certificate need not
be changed because of any change in the Exercise Price or in the number of kind
of shares purchasable upon the exercise of a Warrant and any Warrant Exercise
Price and the same number and kind of shares as are stated in this Warrant
Certificate. However, the Company may at the time in its sole discretion make
any change in the form of the Warrant Certificate that it may deem appropriate
and that does not affect the substance thereof and any Warrant Certificate
thereafter issued, whether in exchange or substitution for any outstanding
Warrant Certificate or otherwise, may be in the form so changed.

4. RESERVATION AND AUTHORIZATION OF COMMON STOCK

The Company covenants and agrees

  (a)

that all shares of common stock which may be issued upon the exercise of the
Warrants represented by this Warrant Certificate will, upon issuance, be validly
issued, fully paid and non-assessable and free of all insurance or transfer
taxes, liens and charges with respect to the issue thereof,

        (b)

that during the Exercise Period, the Company will at all times have authorized,
and reserved for the purpose of issue or transfer upon exercise of the Warrants
evidenced by this Warrant Certificate, sufficient shares of common stock to
provide for the exercise of the Warrants represented by this Warrant
Certificate, and

        (c)

that the Company will take all such action as may be necessary to ensure that
the shares of common stock issuable upon the exercise of the Warrants may be so
issued without violation of any applicable law or regulation, or any
requirements of any domestic securities exchange upon which any capital stock of
the Company may be listed, provided, however, that nothing contained herein
shall impose upon the Company any obligation to register the warrants evidenced
by this Warrant Certificate or such common stock under applicable securities
laws except as provided in the Subscription Agreement.

In the event that any securities of the Company other than the common stock are
issuable upon exercise of the Warrants, the Company will take or refrain from
taking any action referred to in clauses (A) through (c) of this Section 3 as
though such clauses applied, mutatis mutandis to such other securities then
issuable upon the exercise of the Warrants.

18

--------------------------------------------------------------------------------

5. NO VOTING RIGHTS

This Warrant Certificate shall not entitle the Subscriber hereof to any voting
rights or other rights as a stockholder of the Company.

6. TRANSFER OF WARRANTS OR COMMON STOCK

The Subscriber agrees to be bound by the provisions contained in the Agreement
with respect to the limitations, including limitations imposed for Securities
Act compliance, on the transfer of the Warrants and the shares of common stock
issuable upon exercise of the Warrants.

7. RESTRICTIONS

(a) No Registration. The Subscriber acknowledges and understands that the
Warrants have not been registered under the U.S. Securities Act or any other
securities laws, are not qualified for resale in the U.S., and that the Warrants
must be held indefinitely unless subsequently registered under the U.S.
Securities Act or an exemption from such registration is available. The Company
has agreed to register the shares underlying the Warrants for resale in the
United States.

(b) Restrictions on Transfer. The Issuer shall refuse to register any transfer
of the Warrants or the shares of common stock not made in accordance with the
provisions of Regulation S of the U.S. Securities Act, pursuant to registration
under the U.S. Securities Act or pursuant to an available exemption from
registration.

(c) Legend. The Subscriber acknowledges and understands that the certificates
representing the Warrants or the shares of common stock will be stamped with the
following legends (or substantially equivalent language) restricting transfer in
the following manner:

If the Subscriber is a Canadian resident:

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”

and

19

--------------------------------------------------------------------------------

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS FOUR MONTHS AND A DAY AFTER THE
LATER OF (i) THE PURCHASE OF THESE SECURITIES AND (ii) THE DATE THE ISSUER
BECAME A REPORTING ISSUER IN ANY PROVINCE OR TERRITORY.”

If the Subscriber is a U.S. resident:

“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.”

and if the Shares are being sold outside of the United States in accordance with
Rule 904 of Regulation S, the legend Regulations S legend may be removed by
providing a declaration to the Company’s registrar and transfer agent in such
form as the Company may prescribe, including an opinion of counsel that such
sale complies with the requirements of the U.S. Securities Act;

8. CLOSING OF BOOKS

The Company will at no time close its transfer books against the transfer of any
Warrants or of any shares of common stock or other securities issuable upon the
exercise of any Warrants in any manner which interferes with the timely exercise
of the Warrants.

9. WARRANTS EXCHANGEABLE, LOSS, THEFT

This Warrant Certificate is exchangeable, upon the surrender hereof of any
Subscriber at the office or agency of the Company referred to in Section 1, for
new Warrant, each such new Warrants to represent the right to subscribe and
purchase such number of shares of common stock as shall be designated by said
Subscriber hereof at the time of such surrender. Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation, or
upon surrender or cancellation of this Warrant Certificate, the Company will
issue to the Subscriber a new Warrant Certificate of like tenor, in lieu of this
Warrant Certificate, representing the right to subscribe for and purchase the
number of shares of common stock which may be subscribed for and purchased
hereunder.

10. MERGERS, CONSOLIDATIONS, ETC.

If the Company shall merge or consolidate with another corporation, the
Subscriber thereafter has the right, upon exercise hereof and payment of the
Exercise Price, to receive solely the kind and amount of shares of stock, other
securities, property or cash or any combination thereof receivable by a
Subscriber of the number of shares of common stock for which this Warrants might
have been exercised immediately prior to such merger or consolidation (assuming,
if applicable, that the holder of such common stock failed to exercise its
rights of election, if any, as to the kind or amount of shares of stock, other
securities, property or cash or combination thereof receivable upon such merger
or consolidation).

20

--------------------------------------------------------------------------------

In case of any reclassification or change of the shares of common stock issuable
upon exercise of these Warrants (other than elimination or par value, a change
in par value, or from par value to no par value, or as the result of a
subdivision or combination of shares (which is provided for elsewhere herein),
but including any reclassification of the shares of Common stock into two or
more classes or series of shares) or in case of any merger or consolidation of
another corporation into the Company in which the Company is the surviving
corporation and in which there is a reclassification or change of the shares of
common stock (other than a change in par value, or from par value to no par
value, or as a result of a subdivision or combination (which is provided for
elsewhere herein), but including any reclassification of the shares of common
stock underlying the Warrants, shall thereafter have the right, upon exercise
hereof and payment of the Exercise Price, to receive solely the kind and amount
of shares of stock (including, if applicable, common stock), other securities,
property or cash or any combination thereof receivable upon such
reclassification, change, merger or consolidation by a holder of the number of
shares of common stock for which these Warrants might have been exercised
immediately prior to such reclassification, change, merger or consolidation
(assuming, if applicable, that the holder of such common stock failed to
exercise its rights of election, if any, as to the kind or amount of shares of
stock, other securities, property or cash or combination thereof receivable upon
such reclassification, change, merger or consolidation).

11. RIGHTS AND OBLIGATIONS SURVIVE EXERCISE OF WARRANTS

The rights and obligations of the Company, of the Subscriber, and of the holders
of shares of common stock or other securities issued upon exercise of the
Warrants, contained in Sections 5 and 7 of this Warrant Certificate shall
survive the exercise of the Warrants.

  NEUROKINE PHARMACEUTICALS INC.

    Ahmad Doroudian, President and CEO

21

--------------------------------------------------------------------------------